      Case 4:10-cv-01896 Document 299 Filed on 05/08/20 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 08, 2020
                       UNITED STATES DISTRICT COURT
                                                                            David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

RICHARD WINFREY JR.,                      §
                                          §
         Plaintiff,                       §
VS.                                       §   CIVIL ACTION NO. 4:10-CV-1896
                                          §
SAN JACINTO COUNTY, et al,                §
                                          §
         Defendants.                      §

                                      ORDER

       Plaintiffs’ Unopposed Third Motion for Extension of Time to File Reply in

Support of Plaintiffs’ Motion for Judgment (Dkt. 298) is GRANTED. Plaintiffs’ reply is

due on May 11, 2020.

       SIGNED at Houston, Texas, this 8th day of May, 2020.


                                           ___________________________________
                                           GEORGE C. HANKS, JR.
                                           UNITED STATES DISTRICT JUDGE




1/1
